United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3841
                                     ___________

Gloria J. Goodwin,                        *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Arkansas.
                                          *
Phillips Petroleum Company,               *        [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: April 14, 2000
                                   Filed: April 25, 2000
                                    ___________

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gloria J. Goodwin, who owns a partial interest in certain real property, brought
an action against Phillips Petroleum Company to recover response costs under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. The District Court1 dismissed the complaint, without prejudice, for
failure to join in the action all persons owning an interest in the property. The District




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
Court found that each of Goodwin's co-tenants is an indispensable party and
determined that Goodwin's suit cannot proceed in their absence.

      For reversal, Goodwin makes a number of arguments, all attacking in one way
or another the District Court's dismissal of the action for failure to join the co-tenants.
We have considered all of these arguments and find them lacking in merit. For the
same reasons as those given by the District Court, the order of that court dismissing
Goodwin's action without prejudice is

      AFFIRMED. See 8th Cir. R. 47B.

      All pending motions are denied.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-